DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matther Epstein on 9/20/2021.
The application has been amended as follows: 

 	In the specification on page 3, line 17, “changing” is changed to “charging” such that the specification reads “…a charging stop history when charging”.
 	In the specification on page 3, line 21, “changing” is changed to “charging” such that the specification reads “…after the charging is cancelled”.
 	In claim 1, line 16, “changing” is changed to “charging” such that the claim reads “…when charging of the power storage device by the charger….”
 	In claim 1, line 19, “changing” is changed to “charging” such that the claim reads “…. operation performed after the charging is cancelled.”
Reasons for Allowance
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art (HOCKENSTROM; US 2015/0061594) teaches a vehicle (101, Fig. 1), a power storage device (202, Fig. 2), a charge inlet (102, Fig. 2), a cable (103, Figs. 1 and 2), a connector lock device (206, Fig. 2), a charger (203, Fig. 2), a control device (204, Fig. 2), and instructing the connector lock device to transition to a connector unlocked state (S11, Fig. 4) in conjunction with a first user operation (S9, Fig. 4). The prior art fails to disclose “the control device includes a storage unit for storing a charging stop history when changing of the power storage device by the charger is cancelled due to formation of the connector unlocked state during the charging, the charging stop history being different depending on presence or absence of a predetermined second user operation performed after the changing is cancelled” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2-8, these claims are dependent on claim 1 and are therefore allowable for the same reasons as independent claim 1. 
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. JP2015035309A and KR20180006753A are cited to show relevant vehicle charging systems with connector lock devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        September 29, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 28, 2021